Citation Nr: 9912902	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased evaluation for posttraumatic 
stress disorder currently evaluated as ten percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

[redacted], appellant, 
[redacted], and [redacted], observer



ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to June 1970.

This appeal arose from a June 6, 1997, RO rating decision, 
which denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability and granted 
service connection for the veteran's diagnosed PTSD, 
evaluated as 10 percent disabling.

An additional June 23, 1997, RO rating decision continued the 
10 percent evaluation for PTSD based on private medical 
reports dated June 1991, and from June 1991 to May 1997.  
Thereafter, on July 1997, the RO issued a deferred rating 
decision in order to obtain VA outpatient treatment reports, 
as identified in the veteran's June 1997 notice of 
disagreement.

Since he continues to disagree with the rating assigned to 
his service-connected PTSD disability, the claim of an 
increased rating above 10 percent for his disability remains 
at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim remains in controversy where less than the maximum 
available benefits is awarded).  The Board of Veterans' 
Appeals (Board) further notes that while this matter was in 
appellate status, the United States Court of Appeals for 
Veterans Claims (Court) entered a decision in Fenderson v. 
West, 12 Vet. App. 119 (1999), that held that there is an 
important distinction between where a claimant is 
dissatisfied with the initial or original rating assigned to 
a disability following the grant of service connection, and 
claims for an increased rating.  At the time of initial 
ratings, ratings may be assigned for separate periods of time 
based on the facts found, a practice characterized by the 
Court as a "staged rating."  Thus, the adjudicators and the 
Board can not limit consideration to just the evidence that 
pertains to the present level of disability.  Hence, in the 
veteran's case, Francisco v. Brown, 7 Vet. App. 55 (1994), 
does not control.  


REMAND

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service connected 
PTSD disability within the meaning of 38 U.S.C.A. § 5107(a); 
cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where veteran asserted that his condition had worsened since 
the last time his claim for a increased disability evaluation 
for a service connected disorder had been considered by the 
VA, he established a well-grounded claim for a increased 
rating). 

In this case, subsequent to the RO's July 1997 deferred 
rating decision, and consideration of reported VA outpatient 
treatment reports, additional VA medical records have been 
submitted and the veteran testified during his March 1999 
Board Video Conference hearing as to the existence of 
additional VA medical records.  

The additional VA medical records consist of a period of 
hospitalization during August 1998, which related to the 
veteran's service connected PTSD disability.  The additional 
evidence submitted was apparently mailed directly to the 
Board, without initial review by the RO and issuance of a 
supplemental statement of the case; and without a waiver of 
such initial RO review by the veteran.  Moreover, the 
veteran's video conference testimony included his report of 
having received additional treatment at the Long Beach, 
California, VA Medical Center (VAMC). Review of the 
additional evidence submitted, and additional testimony 
provided by the veteran, also indicates that it is material 
to the issue currently on appeal, and the Board believes that 
consideration of this evidence by the RO is necessary in 
order to afford the veteran due process of law.

In this regard, the Board finds that, based on its review of 
the RO's June 23, 1997, rating decision, and subsequent 
December 1997 statement of the case, review of the all the 
evidence reflecting on the manifestations of PTSD since the 
claim was filed is in order.  Particularly in light of the 
holding in Fenderson v. West, 12 Vet. App. 119 (1999), 
consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); see also Peyton 
v. Derwinski, 1 Vet. App. 282 (1991); Bernard v. Brown, 4 
Vet. App. 384 (1993).

With respect to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board observes 
that the veteran's service medical records reveal no 
treatment or diagnoses associated with hearing loss.  The 
veteran's April 1970 discharge examination reveals normal 
right ear hearing to voice testing, and no entries for the 
left ear hearing or audiometer results.  Within a year of the 
veteran's discharge, two private audiology hearing 
examinations, dated April 1971 and May 1971, appear to reveal 
left ear hearing loss at 500 hertz as defined by 38 C.F.R. 
§ 3.385.  They do not demonstrate loss in higher frequencies 
in the left ear or any loss in the right ear under 38 C.F.R. 
§ 3.385.  In March 1997, the veteran underwent a VA audiology 
examination that included a diagnosis of severe to profound 
bilateral hearing loss.  The audiologist further noted that 
he believed that the veteran's sensorineural component of his 
hearing loss might be related to his exposure to acoustic 
trauma during Vietnam service.  The audiologist, however, did 
not have available the April and May 1971 audiometric 
reports.  

In the veteran's case, no audiometric testing was performed 
in service.  The absence of audiological evidence of a 
hearing disability for VA purposes in either ear at 
separation is not necessarily fatal to the current service 
connection claim in view of the decision of the Court in 
Hensley v. Brown, 5 Vet. App. 155 (1993), which, citing 
Ledford v. Derwinski, 3 Vet. App. 87 (1992), stated that 38 
C.F.R. § 3.385 held that a lack of such evidence does not 
prevent a veteran from establishing service connection on the 
basis of post-service evidence of hearing loss related to 
service.  The Court further found that the regulation does 
not preclude service connection when audiometric findings 
were recorded but were normal, provided that the veteran 
submits evidence that the current disability is causally 
related to service.  See also Cuevas v. Principi, 3 Vet. App. 
542 ("establishing service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service"); Cosman v. Principi, 3 Vet. 
App. 503 (1992); Triplette v. Principi, 3 Vet. App. 370 
(1992); Godfrey v. Derwinski, 2 Vet. App. 352 (1992); Douglas 
v. Derwinski, 2 Vet. App. 103 (1992).

The March 1997 VA audiology examination results are clearly 
sufficient evidence to indicate the veteran has a current 
bilateral sensorineural hearing loss disability as defined by 
38 C.F.R. § 3.385.  Thus, the claimant has met his obligation 
as to the first requirement for a well-grounded claim. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. at 505; 
Brammer v. Derwinski, 3 Vet. App. at 225; Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The second requirement of a well-grounded claim is evidence 
of disease or injury incurred or aggravated during service.  
This requirement may be met with lay or medical evidence, 
depending upon the nature of the disease or injury.  In this 
case, the veteran's claim is that he sustained bilateral 
hearing loss as a result of exposure to acoustic trauma 
during various combat related engagements.  His lay 
evidentiary assertions are adequate to satisfy the 
requirement that an injury was incurred during service 
because the circumstances of the alleged injury or injuries, 
acoustic trauma, were events perceptible to lay parties.   
Thus, satisfying the second prong of well-grounded claim.  
The third element of a well grounded claim has been supplied 
by the veteran's March 1997 VA audiology examination, which 
contains an opinion that at least the sensorineural component 
of the current hearing disability may be related to blast 
injury in service. 

VA therefore has a duty to assist him in developing the facts 
pertinent to his claim. See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1998); Epps v. Gober, 126 F.3d 1464, 1468-
69 (Fed. Cir. 1997); and Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  This is to ensure that the evaluation of a 
disability is a fully informed one.  This is particularly 
critical here where the audiometric test results in 1971 
would appear to be importance evidence as to the question of 
the causal nexus between acoustic trauma in service and 
current disability.  

In light of the above, a REMAND is warranted to ensure full 
compliance with due process requirements, and to assist the 
veteran in the development of his claim, the case is REMANDED 
to the RO for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of all 
VA and non-VA treatment he received at 
any time for his PTSD disability and 
bilateral hearing loss disability.  With 
any necessary authorization from the 
veteran, the RO should obtain copies of 
pertinent treatment records identified by 
the veteran, which have not been 
previously secured.  Specifically, the RO 
should obtain any records prepared 
subsequent to the issuance of the 
December 1997 statement of the case.  

2.  With respect to the veteran's 
bilateral hearing loss claim, following 
the development requested in (1), but not 
contingent upon whether additional 
records are obtained, the veteran's 
claims file should be returned to the 
audiologist, who performed the March 1997 
VA examination, if that audiologist is 
available.  The veteran's claims file or 
a copy of pertinent documents therein, 
particularly the April and May 1971 
audiometric test results, and a copy of 
this remand, must be made available to 
the examiner for study.  If this 
audiologist is not available, then 
another audiologist should be requested 
to provide the necessary opinions.  In 
either case, the examiner should review 
the veteran's claims folder or relevant 
documents and provide an opinion on the 
following:

a.  What is the degree of medical 
probability, expressed in percentage 
terms if feasible, that the veteran's 
current left ear hearing loss is related 
to service, including noise exposure that 
the veteran reports he experienced during 
active service.  In this context, the 
audiologist should address the 
significance, if any, of the April and 
May 1971 audiometric test results. 

b.  The examiner should also specifically 
address the question as to the degree of 
medical probability that the a current 
right ear hearing loss was causally 
related to service in light of both the 
presumption that the claimant was exposed 
to significant acoustic trauma in service 
and the findings on the April and May 
1971 private audiology examinations 
following service discharge.  

Thereafter, the RO should readjudicate both claims for an 
increased evaluation for PTSD and service connection for 
bilateral hearing loss.  If any benefit sought on appeal is 
not granted, the veteran and his representative should be 
given a supplemental statement of the case with regard to the 
additional development and should also be afforded an 
opportunity to respond.  In such a SSOC, the RO should 
correct any misstatement of the record as it appeared in the 
December 1997 SOC. The record should be returned to the Board 
for further appellate consideration, if in order.  No action 
by the veteran or his representative is required until 
further notice is received.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









